Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 7, 2014

                                     No. 04-12-00837-CV

                               DRURY SOUTHWEST, INC.,
                                      Appellant

                                               v.

                                LOUIE LEDEAUX #1, INC.,
                                       Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-03926
                        Honorable Janet P. Littlejohn, Judge Presiding

                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       On October 30, 2013, this court issued an opinion affirming the trial court’s judgment
awarding actual and punitive damages to appellee Louie Ledeaux #1, Inc. based on fraud
committed by appellant Drury Southwest, Inc. Thereafter, appellant Drury Southwest, Inc. filed
a motion for rehearing and a motion for reconsideration en banc. In addition, appellee Louie
Ledeaux #1, Inc. filed an unopposed motion requesting that we modify our judgment so that it
renders judgment against both Drury Southwest, Inc. and the surety on its supersedeas bond,
Travelers Casualty and Surety Company of America. See TEX. R. APP. P. 43.5.

       The court has considered all the motions filed by the parties. It is ORDERED that the
motion for extension of time to file Drury Southwest, Inc.’s motion for rehearing and motion for
reconsideration en banc is GRANTED. It is further ORDERED that the motion for rehearing
and the motion for reconsideration en banc filed by Drury Southwest, Inc. are DENIED.
       In addition, it is ORDERED that Louie Ledeaux #1, Inc.’s unopposed motion to modify
our appellate judgment is GRANTED, and an amended judgment will be issued by the court
contemporaneously with this order.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court